 

Case 2:18-cv-00082-Z-BR Document 126 Filed 02/02/21 Page1of3 PagelD 2442

 

U.S. DISTRICT COURT

IN THE UNITED STATES DISTRICT COURT ee TCE OF TEXAS

FOR THE NORTHERN DISTRICT OF TEXAS

 

AMARILLO DIVISION FEB - 2 2021

 

 

 

 

CLERK, U.S. DISTRICT couRy<

 

 

DARRELL KIMBROUGH, et al., § By =
Plaintiffs,
V. : 2:18-CV-082-Z “ |
NAEEM KHAN, M.D. and
AMARILLO URGENT CARE, LLC, §
Defendants. |
ORDER

This case is set for a jury trial to begin on Tuesday, March 2, 2021 at 9:00am in the First
Floor Courtroom of the J. Marvin Jones Federal Building and Mary Lou Robinson United States
Courthouse at 205 E. Fifth St., Amarillo, Texas 79101. The Court has received the proposed joint
pretrial order and finds that the following order should be entered.

The Court reserves the right, under Section VII of the Court’s Civil Justice Expense and
Delay Reduction Plan, Misc. Order No. 46, to limit the time for arguments, examining witnesses,
the number of witnesses called, and may set other limits permitted by the Civil Justice Expense
and Delay Reduction Plan in an effort to prevent unnecessary expense or delay. Based on the
Court’s review of this case, the Court anticipates each party receiving no more than twelve (12)
hours per side to argue their case-in-chief. Time limits will be strictly enforced. In addition, the
parties should anticipate that witness testimony shall be strictly limited only to the contested issues.
Unnecessary background information, inappropriate argument, and redundant evidence or
testimony will not be allowed.

Additionally, the Amarillo Division has concerns about COVID-19 risks, and therefore

issued special orders and standing orders in accordance with CDC recommendations in an effort
Case 2:18-cv-00082-Z-BR Document 126 Filed 02/02/21 Page 2of3 PagelD 2443

to protect the health and safety of the public. But due to the inherent limitations, glitches, and
changes technology imposes on a trial, the Court will not permit any live witnesses to appear
virtually. Therefore, the parties shall make arrangements for any out-of-state live witnesses to
comply with relevant travel restrictions so that the witnesses can testify in-person.

The Court received the joint pretrial order and has approved it. Therefore, in addition to
the documents required to be filed according to the Court’s August 20, 2020 Scheduling Order,
the parties are directed to file the following documents on ECF, as separate entries, by February 5,
2021:

Plaintiffs: the Joint Pretrial Order, Plaintiffs’ Witness List (Attached Ex. A-1), Plaintiffs’
Witness List (Attached Ex. B), Plaintiffs’ Exhibit List (Attached Ex. C-1), and Plaintiffs’ Response
to Defendants’ Exhibit List (Attached Ex. C-4).

Defendants: Defendants’ Witness List (Attached Ex. A-2), Defendants’ Exhibit List
(Attached Ex. C-3), and Defendants’ Response to Plaintiffs’ Exhibit List (Attached Ex. C-2).

This Court has set this case for a pretrial conference on Wednesday, February 24, 2021
at 1:30pm in in the First Floor Courtroom of the J. Marvin Jones Federal Building and Mary Lou
Robinson United States Courthouse at 205 E. Fifth St., Amarillo, Texas 79101. Lead counsel for
each party are ORDERED to be present at the pretrial conference and shall have access, by
telephone or otherwise, to the individual(s) he or she represents or to a person authorized to make
decisions regarding the matter before the Court on behalf of any corporate or other entity that is a
party to the action. At the pretrial conference, the Court anticipates resolving any pending motions,
discussing time limits for the trial, preadmitting exhibits, reading deposition excerpts into the

record, discussing the potential issues due to COVID-19, and any other matter before the Court.
 

Case 2:18-cv-00082-Z-BR Document 126 Filed 02/02/21 Page 3of3 PagelD 2444

Finally, before February 15, 2021, the parties and their respective lead counsel shall meet
face-to-face to discuss settlement of this action. Individual parties and their counsel shall
participate in person, not by telephone or other remote means. All other parties shall participate by
a representative or representatives, in addition to counsel, who shall have unlimited settlement
authority and who shall participate in person, not by telephone or other remote means. If a party
has liability insurance coverage as to any claim made against that party in this action, a
representative of each insurance company providing such coverage who has full authority to offer
to pay policy limits in settlement shall be present at, and participate in, the settlement conference
in person, not by telephone or other remote means. The Court expects the parties to comply with
the requirements of Local Civil Rule 16.3 which requires the parties make a good-faith effort to
settle. Within three business days of such a conference, the parties shall jointly prepare and file
a written report, which shall be signed by all counsel for each party, detailing the date on which
the settlement conference was held, the persons present, including the capacity of any
representative present, a statement regarding whether meaningful progress toward settlement was
made, and a statement regarding the prospects of settlement. Plaintiffs’ counsel is responsible for
initiating the settlement conference and for filing the written report. All counsel must participate
in the settlement conference and shall sign the written report.

Strict compliance with the terms of this order is required. Should any party or counsel fail
to abide by these orders, such party or counsel, or both, will be subject to sanctions, including
dismissal or entry of default without further notice. See Fed. R. Civ. P. 16(f).

SO ORDERED.

February £ , 2021.

 

MATAHEW/. JKACSMARYK
ED STATES DISTRICT JUDGE
